Citation Nr: 0205030	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-24 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Education Assistance under the 
provisions of Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from October 1943 to February 1946, and who 
died in July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The Board remanded the appeal in 
February 2001. 


REMAND

Pursuant to the Board's February 2001, remand additional VA 
treatment records were requested and received in June 2001.  
These records relate to treatment from March 1985 to 
September 1987.  An October 2001 memorandum reflects that 
there were no further treatment records from 1985 and 1986.  
The RO issued a Supplemental Statement of the Case (SSOC) in 
October 2001. 

In September 2001, the appellant appointed a representative.  
In a VA Form 646 dated in November 2001, that representative 
requested that an attempt be made to obtain all of the 
veteran's VA treatment records dated from February 1946 until 
his death in July 1987.  An attempt to obtain such records 
resulted in the receipt of medical records after the SSOC was 
issued in October 2001.  These records consisted of VA 
treatment records dated from 1980 to 1985, and private 
treatment records dated from 1984 to 1987.  

Following the receipt of these additional treatment records, 
and prior to the certification and transfer of the record to 
the Board, an SSOC was not issued.  See 38 C.F.R. § 19.37 (a) 
(2001).  

The controlling regulations provide that a "Supplemental 
Statement of the Case . . . will be furnished to the 
appellant . . . when additional pertinent evidence is 
received after a Statement of the Case . . . has been 
issued."  38 C.F.R. § 19.31 (2001).  Here, before transfer of 
the claims file from the RO to the Board, the RO obtained 
additional VA and private treatment records that were not 
previously on file.  Accordingly, because these additional 
medical records contain evidence pertinent to the appellant's 
claims, a remand is required for the issuance of an SSOC.  
38 C.F.R. § 19.9 (2001).

(Parenthetically, the Board notes that the criteria for 
issuing an SSOC changed effective February 22, 2002.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.31).  However, under amended 38 C.F.R. 
§ 19.31, a remand for the issuance of an SSOC would still be 
required because the additional pertinent evidence was 
received by the RO before the appeal was sent to the Board.  
Amended 38 C.F.R. § 19.31 only does away with the requirement 
that the RO issue an SSOC upon receipt of additional 
pertinent evidence when the evidence was received after the 
appeal is certified and sent to the Board.  Id.; Also see 
Chairman's Memorandum, No. 01-02-01 (Jan. 29, 2002).  
Likewise, amended 38 C.F.R. § 20.1304 (see 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (effective February 22, 2002) 
(to be codified at 38 C.F.R. § 20.1304) only does away with 
the requirement that a claim be remanded for the issuance of 
an SSOC upon receipt of additional pertinent evidence by the 
Board when that evidence was sent directly to the Board.)

Furthermore, it appears that the appellant, in a written 
statement dated in August 2001, requested a personal hearing 
at the RO.  No such hearing has been scheduled.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) is fully complied with 
and satisfied.

2.  The RO should contact the appellant 
and ascertain whether or not she desires 
to have a personal hearing at the RO.  If 
so, the RO should schedule the appellant 
for a personal hearing at the RO.  Also, 
if she wishes to withdraw her hearing 
request at any time prior to the hearing 
being conducted, she should so inform the 
RO in writing.

3.  Thereafter, the RO should readjudicate 
the appellant's claims in light of the 
evidence added to the record since the 
October 2001 SSOC was issued.  The RO 
should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

